             Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-5551-
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 KANSAS CITY SOUTHERN, LYDIA I.                             :   SECURITIES EXCHANGE ACT OF
 BEEBE, LU M. CÓRDOVA, ROBERT J.                            :   1934
 DRUTEN, ANTONIO O. GARZA, JR.,                             :
 DAVID GARZA-SANTOS, JANET H.                               :   JURY TRIAL DEMANDED
 KENNEDY, MITCHELL J. KREBS, HENRY                          :
 J. MAIER, THOMAS A. MCDONNELL and                          :
 PATRICK J. OTTENSMEYER,                                    :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Kansas City Southern (“Kansas City

Southern or the “Company”) and the members Kansas City Southern’s board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Kansas City Southern and Canadian

National Railway Company and its affiliates (“Canadian National Railway”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form F-4 (the
            Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 2 of 18




“Registration Statement”) to be filed on June 22, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Brooklyn Merger Sub, Inc., a wholly owned subsidiary of Canadian National Railway,

will merge with and into Kansas City Southern with Kansas City Southern surviving as a wholly

owned subsidiary of Canadian National Railway (the “Proposed Transaction”). Pursuant to the

terms of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”), each Kansas City Southern stockholder will receive: (i) 1.129 Canadian National

Railway shares; and (ii) $200.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Kansas City Southern’s stockholders

to support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains materially

incomplete and misleading information concerning the analyses performed by the Company’s

financial advisor, BofA Securities, Inc. (“BofA”) in support of its fairness opinion.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Kansas City Southern’s stockholders or, in

the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.




                                                 2
             Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 3 of 18




                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because MacKenzie Partners, Inc., Kansas City

Southern’s proxy solicitor, is headquartered in this District, and the closing of the Proposed

Transaction will take place in this District, at the offices of Wachtell, Lipton, Rosen & Katz, 51

West 52nd Street, New York, New York 10019.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Kansas City Southern

stocks and has held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant Lydia I. Beebe has served as a member of the Board since

2017.

        11.      Individual Defendant Lu M. Córdova has served as a member of the Board since

2010.

        12.      Individual Defendant Robert J. Druten has served as a member of the Board since

2004 and is the Chairman of the Board.




                                                   3
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 4 of 18




        13.     Individual Defendant Antonio O. Garza, Jr. has served as a member of the Board

since 2010.

        14.     Individual Defendant David Garza-Santos has served as a member of the Board

since 2016.

        15.     Individual Defendant Janet H. Kennedy has served as a member of the Board since

2019.

        16.     Individual Defendant Mitchell J. Krebs has served as a member of the Board since

2017.

        17.     Individual Defendant Henry J. Maier has served as a member of the Board since

2017.

        18.     Individual Defendant Thomas A. McDonnell has served as a member of the Board

since 2003.

        19.     Individual Defendant Patrick J. Ottensmeyer has served as a member of the Board

since 2016 and is the Company’s President and Chief Executive Officer.

        20.     Defendant Kansas City Southern a Delaware corporation and maintains its principal

offices at 427 West 12th Street, Kansas City, MO 64105. The Company’s stock trades on the New

York Stock Exchange under the symbol “KSU.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 5 of 18




                              SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.     Kansas City Southern, a transportation holding company, provides domestic and

international rail transportation services in North America. The company serves a ten-state region

in the Midwest and southeast regions of the United States and has the shortest north/south rail

route between Kansas City, Missouri, and ports along the Gulf of Mexico in Alabama, Louisiana,

Mississippi, and Texas. It operates a commercial corridor of the Mexican railroad system and has

its direct rail passageway between Mexico City and Laredo, Texas. The Company provides rail

access to the United States and Mexico border crossing at Nuevo Laredo, Tamaulipas; and controls

and operates the southern half of the rail bridge at Laredo, Texas, as well as the northern half of

this bridge. Kansas City Southern also offers rail access to the port of Lazaro Cardenas on the

Pacific Ocean; and owns a 160-mile rail line extending from Laredo, Texas to the port city of

Corpus Christi, Texas. Its rail network comprises approximately 7,100 route miles extending from

the Midwest and Southeast portions of the United States south into Mexico. The Company serves

the chemical and petroleum, industrial and consumer products, agriculture and minerals, energy,

intermodal, and automotive markets. Kansas City Southern was founded in 1887 and is

headquartered in Kansas City, Missouri.

       24.     On May 21, 2021, the Company and Canadian National Railway jointly announced

the Proposed Transaction:

               MONTREAL and KANSAS CITY, Mo., May 21, 2021 (GLOBE
               NEWSWIRE) -- CN (TSX: CNR, NYSE: CNI) and Kansas City
               Southern (NYSE: KSU) (“KCS”) today announced that they have
               entered into a definitive merger agreement to create the premier
               railway for the 21st century.

               Under the terms of the agreement, which was unanimously approved
               by the Board of Directors of each company, KCS shareholders will
               receive $3252 per common share based on CN’s May 13, 2021 offer,


                                                5
Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 6 of 18




    which implies a total enterprise value of $33.6 billion, including the
    assumption of approximately $3.8 billion of KCS debt. KCS
    shareholders will receive $200 in cash and 1.129 shares of CN
    common stock for each KCS common share, with KCS shareholders
    expected to own 12.6% of the combined company. This represents
    an implied premium of 45% when compared to KCS’ unaffected
    closing stock price on March 19, 2021. KCS’ preferred shareholders
    will receive $37.50 in cash for each preferred share.

    “We are thrilled that KCS has agreed to combine with CN to create
    the premier railway for the 21st century. I would like to thank the
    numerous stakeholders of both companies who have demonstrated
    overwhelming support for this compelling combination, and we
    look forward to delivering the many benefits of this pro-competitive
    transaction to them. I am confident that together with KCS’
    experienced and talented team, we will meaningfully connect the
    continent – enhancing competition, offering more choice for
    customers, and driving environmental stewardship and shareholder
    value.”
    - JJ Ruest, president and chief executive officer of CN

    “As North America’s most customer-focused transportation
    provider, we are excited about this combination with CN, which will
    provide customers access to new single-line transportation services
    at the best value for their transportation dollar, and increase
    competition among the Class 1 railroads. Our companies’ cultures
    are strongly aligned, and we share a commitment to environmental
    stewardship, safe operations, reliable service and outstanding
    performance. As a larger continental enterprise with complementary
    routes and an enhanced platform for revenue growth, capital
    investment, and job creation, we will be positioned to deliver on the
    transaction’s powerful synergies which will create new growth
    opportunities for our customers, employees, labor partners,
    communities and shareholders.” - Patrick J. Ottensmeyer, president
    and chief executive officer of KCS

    “KCS is the ideal partner for CN to connect the continent, helping
    to drive North American trade and economic prosperity. We are
    confident in our ability to gain the necessary regulatory approvals
    and complete the combination with KCS, and we look forward to
    combining with KCS to create new opportunities, more choice and
    a stronger company.” - Robert Pace, chair of the board of CN

    Compelling Strategic and Financial Rationale
    Creates the premier railway for the 21st century.



                                      6
Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 7 of 18




    The combination of CN and KCS will further accelerate CN’s
    industry-leading growth profile by connecting North America’s
    industrial corridor to create new options for shippers and new
    revenue for the combined company. A CN-KCS combination will
    substantially help realize the many benefits of the USMCA, bringing
    it to life in a meaningful way.
    Brings together highly complementary networks to benefit
    customers. CN and KCS will create a safer, faster, cleaner and
    stronger railway that is ideally positioned to support the growth of
    an emerging consumption-based economy through better service
    options and customer choice.
    Enhances competition. This combination will create an express
    route that connects the U.S., Mexico and Canada with a seamless
    single-owner, single-operator service, and preserves access to all
    existing gateways to enhance route choices and ensure robust price
    competition.
    Delivers significant value to KCS shareholders. CN’s proposal
    delivers an implied premium of 45% to KCS shareholders, as well
    as participation in the significant upside of the combined company.
    Additionally, KCS shareholders will have the ability to receive the
    merger consideration immediately upon the closing of CN’s voting
    trust, which is expected to be in the second half of 2021. This
    combination will also significantly expand the combined company’s
    total addressable market (“TAM”) – CN and KCS would target $8
    billion of TAM opportunity while supporting growth across the
    rapidly growing USMCA network.
    Presents compelling synergies and pro-forma financial
    metrics. CN currently estimates that the combination would result
    in EBITDA synergies approaching $1 billion annually, with the vast
    majority of synergies coming from additional revenue opportunities.
    CN anticipates the transaction to be accretive to CN’s adjusted
    diluted earnings per share in the first full year following CN
    assuming control of KCS.
    Accelerates innovation. CN and KCS share cultures that value
    safety, service and environmental stewardship. CN and KCS will
    accelerate innovation and investment as CN brings its industry-
    leading safety technology and fuel efficiency to the KCS network.
    Yields demonstrable benefits for the environment. The
    combination will yield demonstrable benefits for the environment
    by converting significant volumes of truck traffic onto rails,
    delivering better fuel efficiency at lower cost. CN has the ability to
    remove more than 300 trucks from the road with every additional
    freight train. Because trains are 4 to 5 times more fuel-efficient than
    trucks, the combined company will also have an opportunity to
    realize a 75% reduction in greenhouse gas emissions, resulting in
    cleaner air for local communities along CN’s line. While preventing



                                      7
Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 8 of 18




    thousands of tons of emissions from entering the atmosphere every
    day, the expected conversion of truck traffic to rails will also reduce
    traffic congestion in these regions.
    Creates opportunities for local communities. Upon the closing of
    the transaction, CN will maintain corporate headquarters in
    Montreal, Canada, and establish Kansas City, Missouri, as the
    combined company’s United States headquarters. The Mexico
    headquarters will remain in Mexico City and the operations center
    in Monterrey. CN will make significant infrastructure investments
    in key communities across the new network, including Illinois,
    Missouri, Michigan, Louisiana and Texas, meaning more economic
    opportunity and more jobs.

    Financing
    The cash portion of the consideration will be funded through a
    combination of cash-on-hand and approximately $19 billion of new
    debt. Upon closing of the transaction and including the assumption
    of approximately $3.8 billion of KCS debt, we expect to have
    outstanding debt of approximately $33 billion, representing a
    leverage ratio of 4.5x pro forma 2021 EBITDA3, and we expect to
    maintain an investment grade credit rating. Based on the proposed
    exchange ratio and CN’s current quarterly dividend of C$0.615 per
    CN share, KCS shareholders are expected to receive the equivalent
    of $2.30 in annual dividends per KCS share.

    Approvals and Timing
    CN and KCS are confident in their ability to obtain all necessary
    regulatory approvals, including from the Surface Transportation
    Board (“STB”) and the Federal Economic Competition Commission
    (COFECE) and Federal Telecommunications Institute (IFT) in
    Mexico.

    CN has proposed a “plain vanilla” voting trust. Upon KCS
    shareholder approval of the transaction, and satisfaction of
    customary closing conditions, CN will acquire KCS shares and
    place them into the voting trust. KCS shareholders will receive the
    merger consideration immediately upon the closing of CN’s voting
    trust, which is expected to be in the second half of 2021.

    Following this step, the STB and other regulatory authorities must
    approve CN’s control of KCS. The completion of the transaction is
    expected to take place in the second half of 2022. Upon completion,
    CN and KCS will begin the integration process to realize the
    significant benefits of the combination for their stakeholders.




                                      8
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 9 of 18




              For more information on CN’s acquisition of KCS, please
              visit www.ConnectedContinent.com.

              Advisors
              J.P. Morgan and RBC Capital Markets are acting as CN’s financial
              advisors, and Centerview Partners LLC is also serving as a financial
              advisor. Cravath, Swaine & Moore LLP, Sidley Austin LLP, Norton
              Rose Fulbright LLP, Torys LLP, Agon and Stikeman Elliot LLP are
              providing legal counsel to CN.

              BofA Securities and Morgan Stanley & Co. LLC are serving as
              financial advisors to Kansas City Southern. Wachtell, Lipton, Rosen
              & Katz, Baker & Miller PLLC, Davies Ward Phillips & Vineberg
              LLP, WilmerHale, and White & Case, S.C. are serving as legal
              counsel to Kansas City Southern.

                                             ***

       25.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Kansas City Southern’s stockholders are provided with the material information

that has been omitted from the Registration Statement, so that they can meaningfully assess

whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       26.    On June 22, 2021, Kansas City Southern and Canadian National Railway jointly

filed the Registration Statement with the SEC in connection with the Proposed Transaction. The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to

the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning




                                               9
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 10 of 18




whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       27.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by BofA in its analyses. The Registration

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Registration Statement indicates that in connection with the rendering

of its fairness opinion, that the management prepared certain non-public financial forecasts (the

“Company Projections” and “Canadian National Railway Projections”) and provided them to the

Board and the financial advisors by management of both Kansas City Southern and Canadian

National Railway with forming a view about the stand-alone and pro forma valuations.

Accordingly, the Registration Statement should have, but fails to provide, certain information in

the projections that managements provided to the Board and their financial advisors. Courts have

uniformly stated that “projections … are probably among the most highly-prized disclosures by

investors. Investors can come up with their own estimates of discount rates or [] market multiples.

What they cannot hope to do is replicate management’s inside view of the company’s prospects.”

In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       28.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021 through

2029: EBITDA; Earnings per share (adjusted); and Unlevered Free Cash Flows as prepared by the

Company’s management, but fails to provide line items used to calculate these metrics or a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).




                                                10
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 11 of 18




       29.     For the Canadian National Railway Projections, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics for

fiscal years 2021 through 2029: Adjusted EBITDA; and Unlevered Free Cash Flows as prepared

by Canadian National Railway management, but fails to provide line items used to calculate these

metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP measures,

in direct violation of Regulation G and consequently Section 14(a).

       30.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       32.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration



                                                 11
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 12 of 18




Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

        33.        With respect to BofA’s Selected Precedent Transactions Analysis for the Company,

the Registration Statement fails to disclose: (i) the merger values for each transaction reviewed;

(ii) the merger consideration paid to the shareholders of the target companies in the selected

transactions; (iii) the estimates of the target companies’ EBITDA; and (iv) the closing dates of the

selected transactions.

        34.        With respect to BofA’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the terminal values of Kansas City Southern; (ii) line

items used to calculate the Company’s projected unlevered free cash flows for fiscal years 2021

through 2029; (iii) the inputs and assumptions underlying the use of the range of perpetuity growth

rates of 2.25% to 2.75%; (iv) the inputs and assumptions underlying the discount rates ranging

from 6.0% to 7.5%; (v) the net debt of the Company as of March 31, 2021; (vi) the number of fully

diluted outstanding Kansas City Southern common stock; (vii) the Company’s preferred equity

and minority interest as of March 31, 2021; and (viii) estimate of the Company’s weighted average

cost of capital.

        35.        With respect to BofA’s Wall Street Analysts Price Targets analysis for the

Company, the Registration Statement fails to disclose: (i) the analysts reviewed by BofA; (ii) the

price targets for the shares of Company common stock available as of March 19, 2021; and (iii)

the inputs used to calculate the mid-point cost of equity discount rate of 7.7%.




                                                  12
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 13 of 18




        36.    With respect to BofA’s Present Value of Future Stock Price for the Company, the

Registration Statement fails to disclose: basis for applying price to NTM EPS multiples of 16.0x

to 22.0x; and (ii) the inputs used to calculate the mid-point cost of equity discount rate of 7.7%.

        37.    With respect to BofA’s Discounted Cash Flow Analysis for Canadian National

Railway, the Registration Statement fails to disclose: (i) the terminal values of Canadian National

Railway; (ii) line items used to calculate Canadian National Railway’s projected unlevered free

cash flows for fiscal years 2021 through 2029; (iii) the inputs and assumptions underlying the use

of the range of perpetuity growth rates of 2.25% to 2.75%; (iv) the inputs and assumptions

underlying the discount rates ranging from 5.5% to 7.0%; (v) the net debt of Canadian National

Railway as of March 31, 2021; (vi) the number of fully diluted outstanding Canadian National

Railway common stock; (vii) net pension assets of Canadian National Railway as of March 31,

2021; and (viii) estimate of Canadian National Railway’s weighted average cost of capital.

        38.    With respect to BofA’s Wall Street Analysts Price Targets analysis for Canadian

National Railway, the Registration Statement fails to disclose: (i) the analysts reviewed by BofA;

(ii) the price targets for the shares of Canadian National Railway common stock available as of

April 19, 2021; and (iii) the inputs used to calculate the mid-point cost of equity discount rate of

6.7%.

        39.    With respect to BofA’s Has/Gets Analysis, the Registration Statement fails to

disclose: (i) the inputs and assumptions underlying the discount rates ranging from 6.0% to 7.5%;

(ii) the estimated additional net debt from the Proposed Transaction.

        40.    In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder




                                                 13
           Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 14 of 18




meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          43.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          44.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were



                                                  14
           Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 15 of 18




therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

          45.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          46.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Kansas City Southern

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of Kansas City Southern, and participation in and/or awareness of the



                                                 15
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 16 of 18




Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of Kansas City

Southern, including the content and dissemination of the various statements that Plaintiff contends

are materially incomplete and misleading.

       49.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Kansas City Southern, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Registration

Statement at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       51.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 16
         Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 17 of 18




       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and




                                                 17
           Case 1:21-cv-05551-VEC Document 1 Filed 06/24/21 Page 18 of 18




          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: June 24, 2021                               MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  18
